Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-7, drawn to a server device for letting a second user obtain game content from a first user using second virtual currency, classified in A63F13/85 and A63F2300/575 (for trading virtual items). 
Claims 10-11 are directed to a non-transitory computer readable storage medium and a method for letting a second user obtain game content from a first user using second virtual currency and therefore would be treated as the same invention as claims 1-7.

II. Claims 8-9, drawn to a server device for a first user to obtain a game effect using a first virtual currency and a second user to obtain a game effect by using a second virtual currency, classified in A63F13/69 (Generating or modifying game content before or while executing the game program, by enabling or updating specific game elements, e.g. unlocking hidden features, items, levels or versions).

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as a collection game for collecting game content by trading and buying game content from other user (i.e. buying virtual cards, pets, etc.). Subcombination II has separate utility such as purchasing game addon or bonus content (i.e. power ups, extra lives, skins, etc.) from a server/game provider.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
	
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

The inventions have acquired a separate status in the art in view of their different classification; and
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

More specifically, Invention I is classified in classified in A63F13/85 for providing additional services to player for allowing user to purchase game content from another player. The invention also is classified in A63F 2300/575 for providing services to player so allow virtual items to be traded. The classification search for Invention I requires as search in and A63F13/85 and A63F 2300/575. A63F13/85 has over 4,900 publications.  A63F 2300/575 has over 3,000 publications. In addition, the search strategy is different from Invention II. The search would be focused on trading or purchasing game content from another user. The text search would be directed to trading game content. The game content would be specific towards virtual items and goods that can be traded. This can be avatars, pets, weapons, trading cards, etc.
Invention II is classified in A63F13/69 (Generating or modifying game content before or while executing the game program, by enabling or updating specific game elements, e.g. unlocking hidden features, items, levels or versions). A63F13/69 has over 10,000 publications. In addition, A63F13/792 (Involving player-related data for payment purposes) would be searched since the purchase for the game effect can be purchased from the game server/game operator. A63F13/792 has over 4,000 publications. In addition, the search strategy and text search would different from Invention I. Since invention II is a game effect, the strategy would be based on game content that cam be game effects. This can be game add on content, power-up, avatar affects (skins, animation, etc.), avatar add on, game feature add on, etc. In addition, the purchase can be from the operator such as platform store (Xbox store, Google store, Apple store, etc.)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715